                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION - DETROIT
  IN RE:
                                                 CHAPTER 13
  Michele Peters,                                CASE NO. 19-56056-PJS
                                                 JUDGE PHILLIP J. SHEFFERLY
  DEBTOR.
  ________________________________/

TRUSTEE’S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN

      NOW COMES the Chapter 13 Standing Trustee, David Wm. Ruskin, and
objects to confirmation of the Chapter 13 Plan in the above matter pursuant to Local
Bankruptcy Rule 3015-3 as follows:

        1.     Debtor’s Schedule A/B indicates that Debtor owns no jewelry. Debtor
testified at the First Meeting of Creditors that Debtor owns multiple items of jewelry.
Debtor’s non-disclosure of all of Debtor’s assets and Debtor’s omission of assets
from the Liquidation Analysis results in the Plan lacking compliance with 11 USC
Section 1325.

       2.    Debtor’s Schedule A/B indicated that Debtor was garnished in the
amount of $1,217.71 preceding commencement of this case. Debtor testified at the
First Meeting of Creditors that Debtor has recovered all of the garnished proceeds.
The Plan does not require Debtor to remit those garnished proceeds to the Plan as
additional payments under the Plan as required by 11 USC Section 1325(b).
      3.    . Based upon an average of Debtor’s pay stubs dated October 25, 2019
and November 8, 2019, Debtor has average monthly gross income of $5,822.91and
average monthly net income of $4,777.88.Debtor’s Schedule I understates Debtor’s
monthly net income by approximately $643.91. The Plan does not comply with 11
USC Section 1325(b)(1)(B) and 11 USC Section 1325(a)(3).
      4.     Debtor testified at the First Meeting of Creditors that although Debtor’s
paystubs reflect an ongoing voluntary retirement contribution, Debtor has terminated
those deductions. Debtor has not provided to the Trustee a paystub or other
documentation to confirm that Debtor’s voluntary contributions have terminated.
Accordingly, the Plan does not comply with 11 USC Section 1325(b).




  19-56056-pjs    Doc 32   Filed 03/30/20   Entered 03/30/20 10:38:21    Page 1 of 3
      5.     The Plan does not increase its funding upon final repayment of Debtor’s
401(k) loan. See 11 USC Section 1325(b)(1)(B) and 11 USC Section 1325(a)(3).
      WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable
Court deny confirmation of Debtor's Chapter 13 Plan unless modified to meet these
objections.
                                  OFFICE OF DAVID WM. RUSKIN,
                                  STANDING CHAPTER 13 TRUSTEE

Dated: March 20, 2020            By: /s/ Thomas D. DeCarlo
                                 DAVID Wm. RUSKIN (P26803)
                                 LISA K. MULLEN (P55478)
                                 THOMAS D. DECARLO (P65330)
                                 Attorneys for Chapter 13 Trustee,
                                      David Wm. Ruskin
                                 1100 Travelers Tower
                                 26555 Evergreen Road
                                 Southfield, MI 48076-4251
                                 Telephone (248) 352-7755




  19-56056-pjs   Doc 32   Filed 03/30/20   Entered 03/30/20 10:38:21   Page 2 of 3
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

  IN RE:
                                                         CHAPTER 13
  Michele Peters,                                        CASE NO. 19-56056-PJS
                              DEBTOR.                    JUDGE PHILLIP J. SHEFFERLY
  _______________________________________/

            CERTIFICATE OF SERVICE OF TRUSTEE'S OBJECTIONS TO
                    CONFIRMATION OF CHAPTER 13 PLAN

       I hereby certify that on March 20, 2020, I electronically filed the Trustee’s Objections to
Confirmation of Chapter 13 Plan with the Clerk of the Court using the ECF system which will
send notification of such filing to the following:
       The following parties were served electronically:
               MAXWELL DUNN PLC
               24725 W 12 MILE ROAD Ste 306
               SOUTHFIELD, MI 48034-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               Michele Peters
               18439 Shaftsbury
               Detroit, MI 48219-0000



                               ________/s/ Vanessa Wild___
                               Vanessa Wild
                               For the Office of David Wm. Ruskin
                               Chapter 13 Standing Trustee - Detroit
                               1100 Travelers Tower
                               26555 Evergreen Road
                               Southfield, MI 48076-4251
                               (248) 352-7755




  19-56056-pjs       Doc 32     Filed 03/30/20       Entered 03/30/20 10:38:21    Page 3 of 3
